Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  and claims 1-23 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. (a) Claim 16 is directed to a “system comprising: an application installed on a mobile device having a wireless communication interface and a display,” however, it is not readily apparent whether the “system” includes the “application” AND the “mobile device having a wireless communication interface and a display” or just the “application”?  The claim is considered incomplete, as, without positively reciting the “mobile device,” as part of the “system”, the system would be essentially inoperable, since the application could not operate without said “mobile device”.  Additionally, claim 16 further recites limitations, e.g., “receiving an indication from the mobile device and causing the lockset to enter into the enrollment mode,” renders the claim indefinite, as it is not readily apparent what the metes and bounds of the claim(s) is, i.e., whether the “mobile device” is an element of the “system”; (b) Claim 11 and similarly for claim 16, the phrase “the user identity” lacks proper 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manton (USPGPUB 2008/0061927) in view of Saeedi et al. (USPGPUB 2017/0287247) (hereinafter “Saeedi”).
For claim 11, Manton discloses a biometric lockset 100/700, as shown mainly in FIGs. 1, 3, 7 & 16, comprising: a processor 701/703 (FIG. 7); a battery 707 (para [0044]); a memory 705 communicatively connected to the processor 701/703 (para [0042]); a light communication unit “glass read screen” 303 (FIG. 3)(S1605; para [0053]; FIG. 16); a locking bolt (not shown) movable between a locked position and an unlocked position, i.e., “The biometric lockset…may be locked and unlocked” (see para [0036]); a motor actuatable by the processor to move the locking bolt between the locked and unlocked positions, e.g., motor driver 715 (FIG. 7; para [0044]); and a fingerprint sensor 105/709 (FIG. 1, 7; para [0041]) communicatively connected to 
The biometric lockset of Manton remains expressly silent as to having a wireless communication interface and transmitting an enrollment status message via the wireless communication interface to the mobile device, however, Saeedi, in the same field of endeavor of biometric locks, discloses a B-lock 301/601 (FIG. 3(6); para [0050]) which B-lock 301/601 includes a wireless communication interface 303/603 (FIG. 3(6); para [0051]) which is coupled to a mobile device 102B (FIG. 1B) (via a mobile/web application 302/602 (FIG. 3(6);para [0046], [0052]-[0053]; [0072]-[0073]) and after obtaining the biometric data from the user at from Biometric data device, e.g., 307 (FIG. 3) or 607C (FIG. 8B) (para [0066]), the wireless communication interface sends an enrollment status message to the mobile device, i.e., receives a message that indicates that the user was registered as an authorized user of the B-lock (see steps 847, 875, 816 & 826; para [0088], [0090]).  From this teaching, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have 
With respect to claim 12, Manton is further considered to disclose the processor 701/703 is configured to determine whether the first fingerprint touch is a complete representation of a fingerprint, e.g. S1615; and based on a determination that the first fingerprint touch is an incomplete representation display the second code, e.g., 3 rapid beeps from lock (S1608; para [0053]; FIG. 16).  While the 3 rapid beeps is not a “light code,” lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have substituted/modified the 3 rapid beeps of Manton with a visual light code, e.g., 3 flashes from keypad, for the purpose of providing a visual confirmation that the collection of biometric data has not been verified, as a matter of engineering design choice since both visual and audible notifications are commonplace in the art and readily apparent to a skilled artisan to use either.
With respect to claim 13, wherein the processor 701/703 of Manton is further configured to: receive at least a second fingerprint touch, e.g., S1611/S1615; and based on a determination that the first fingerprint touch and the at least second fingerprint touch form a complete representation of a fingerprint: display a third light code, e.g., lights flash twice (S1615), wherein the third light code is different than the first light code and the second light code (as described with respect to claim 12, supra, incorporating the rationale herein) and indicates completed fingerprint data capture (S1617); transmit a completion message via the wireless communication interface to the mobile device, the message corresponding to the third light code; and store the 
With respect to claim 14, Manton (in view of Saeedi) is considered to encompass wherein the memory 705 comprises a predetermined number of memory slots, each memory slot configured to store a user name, the fingerprint representation, and a user type, e.g., multiple fingerprints are registered (see S1721-1723).  Saeedi also includes a memory (in microcontroller 304; para [0047]) or other types (para [0057]), and stores multiple respective users and biometric information accordingly (para [0057], [0071]-[0072]).
With respect to claim 15, and wherein the light communication unit, e.g., glass read screen (FIG. 3 of Manton) lights up, however, the actually configuration of “a plurality of LEDs arranged in a line, is not disclosed.  However, lacking any unobvious or unexpected results, it would have been obvious to one having ordinary skill in the art before the time of the effective filing date of the claimed invention to have provided the aforementioned plurality of LEDs in a line, through the course of engineering design for the purpose of providing a simple visual aid during biometric data registration, which would have been readily realized by a skilled artisan. 

Allowable Subject Matter
Claims 1-10, 21-23 are allowed.
Claims 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure including USP to Chen et al. (11,036,962) which includes a fingerprint enrollment method for registering biometric data for an authorized user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578. The examiner can normally be reached M-F, 8:15-5:15, FF OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



BEM
March 25, 2022